The judgment of this court affirming that of the trial court is, in my opinion, correct on the one ground of res judicata
inasmuch as the lien established for the $275 could have been fully enforced in the divorce case upon making all other persons in interest parties to the action and selling the land as is usual in a suit to foreclose a lien.
The judgment of this court is, in the opinion of the presiding judge and this writer, in conflict with the judgment in the case of Bank of Greenville v. Hoblit, 41 Ohio App. 126,179 N.E. 812, largely relied on by appellant, and the instant case is accordingly certified by us to the Supreme Court of Ohio, pursuant to Section 6, Article IV of the Constitution of Ohio.*
* Reporter's Note: The record was not filed with the Clerk of the supreme Court within rule day. *Page 494